DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 and 06/24/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
FIG. 4: Although this figure includes the label 20, this label is not found within the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
[0074]: As written it reads “The processor 630 may also referred to herein as an electronic control unit”, however to be grammatically correct it should read “The processor 630 may also be referred to herein as an electronic control unit”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-9, and 14-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fujitsu JP H05237113 A “Fujitsu”.
Regarding claims 1, 9, 16 and 17, Fujitsu teaches “An ultrasound system” (Claim 1) and “A method of controlling an ultrasound device comprising:” (Claim 9); “An ultrasound device comprising:” (Claim 16) (“The present invention relates to an ultrasonic probe used for ultrasonic flaw detection of hollow structures and ultrasonic diagnosis of body cavities and blood vessels in the human body” [0001]. Furthermore, this ultrasonic probe is shown within FIG. 1. Thus, ultrasonic probe constitutes an ultrasound system which includes an ultrasound device. Furthermore, regarding a method, “By the swinging of the oscillator 3, the ultrasonic beam emitted from the piezoelectric vibrator 5 is fan-shaped scanned in front of the tube 1 as shown in the figure, and an ultrasonic tomographic image can be obtained” [0045]. In order for the ultrasonic probe (i.e. the piezoelectric vibrator 5) to emit ultrasonic beams in a fan-shaped pattern, the system must have been controlled by a method (i.e. accessed from a non-transitory storage medium.)); 
“comprising: a computing device” (Claim 1) and “further comprising a controller communicatively coupled to the encoder and the transducer” (Claim 17) (“Further, it is a known technique that the diagnostic apparatus side can provide an ultrasonic tomographic image by providing a known signal circuit and control circuit for processing the ultrasonic reception signal and the position signal on the diagnostic device side” [0065]. Therefore, since the ultrasound diagnostic apparatus includes a signal circuit for processing the ultrasonic reception signal and the position signal, the ultrasound system includes a computing device (i.e. signal circuit). Furthermore, since the diagnostic apparatus (i.e. ultrasonic device) includes a control circuit, the ultrasonic device further includes a controller communicatively coupled to the encoder and the transducer.);
“a transducer configured to angulate through a scan region in response to a mechanical drive system that converts rotational motion generated by a motor into angular motion that angulates the transducer through the scan region” (Claims 1 and 9); “a motor having a shaft configured to generate rotational motion” (Claim 16) (“FIG. 20 is a view showing the structure of the ultrasonic probe, in which the piezoelectric vibrator 5 for transmitting and receiving ultrasonic waves is housed in the tube 1 and rotated by the flexible wire 8 […] FIG. 21 shows the flexible wire 8 shown in FIG. 2 [showing] the rotating device. The flexible wire 8 is coupled with the shaft 25 of the motor 9 by a coupling 24 and is rotated by the motor 9” [0006] and “In order to achieve the above object, the ultrasonic probe of the present invention is provided in a tube 1 […] swinging shaft 2, and supported by this swinging shaft 2, an oscillating body 3, a rotator 4 rotating the contactor at a predetermined radius, and a piezoelectric vibrator 5 attached to the oscillating body 3 and a rotating means 7 for rotating the rotating body 4” [0012] and “A flexible wire 8 is used as the rotating means 7 and the flexible wire 8 is rotated by a motor 9” [0022]. Thus, since the piezoelectric vibrator 5 is for transmitting and receiving ultrasonic waves, the piezoelectric vibrator 5 constitutes a transducer. Furthermore, as shown in FIG. 1, the piezoelectric vibrator 5 is attached to the swinging shaft 2 and the oscillating body 3 which is rotated by the rotating body 4, the rotating body 4 being rotated by a rotating means 7 (i.e. in connection with motor 9). Therefore, the device includes a motor having a shaft configured to generate rotational motion. Furthermore, the transducer (i.e. piezoelectric vibrator 5) is configured to angulate through a scan region in response to a mechanical drive system (i.e. the combination of the swing shaft, 2, the oscillating body 3 and the rotating body 4) that converts rotational motion generated by a motor (i.e. motor 9) into angular motion that angulates the transducer through the scan region.);
“and an encoder configured to detect a rotational position of a shaft of the motor” (Claims 1, 9 and 16) (“In the above embodiment, the rotary encoder for detecting the position and angle of the oscillating body 3 and the rotating body 4 and the encoder using the non-contact laser are provided, and the piezoelectric vibrator 5 is provided” [0065]. As shown in FIG. 1, the swing shaft 2 (i.e. shaft) is included within the oscillating body 3. Therefore, since the rotary encoder detects the position and angle of the oscillating body 3 and the rotating body 4 and the swing shaft 2 is within the oscillating body, the system includes an encoder configured to detect a rotational position of a shaft of the motor.);
“a cam rotatably coupled to the shaft of the motor, the cam comprising a cam profile defining a contour about a socket, the socket configured to receive a ball portion of a cam follower; one or more cam follower contacts positioned on the cam follower to contact the cam profile of the cam; a transducer coupled to the cam follower” (Claim 16) (“In order to achieve the above object, the ultrasonic probe of the present invention is provided in a tube 1 […] swinging shaft 2, and supported by this swinging shaft 2, an oscillating body 3, a rotator 4 rotating the contactor at a predetermined radius, and a piezoelectric vibrator 5 attached to the oscillating body 3 and a rotating means 7 for rotating the rotating body 4” [0012] and “The oscillating body 3 oscillates around the oscillating shaft 2 by the oscillating force generated by the rotation of the rotating body 4 and the contact of the mating surfaces and is rotated by the rotating means 7” [0033] and “A flexible wire 8 is used as the rotating means 7 and the flexible wire 8 is rotated by a motor 9” [0022]. As shown in FIG. 1, the rotator 4 is configured to receive a portion of the oscillating body 3 which contains the swing shaft 2 (i.e. oscillating shaft) to cause it and the piezoelectric vibrator 5 to rotate. Since the rotator 4 is rotated by the rotating means 7 in connection with motor 9, the rotator 4 constitutes a cam rotatably coupled to the shaft of the motor (i.e. motor 9), the cam comprising a cam profile defining a contour (i.e. slanted mating surface of the rotator 4) about a socket, the socket configured to receive a ball portion of a cam follower (i.e. the oscillating body 3). Furthermore, since the oscillating body 3 is connected to the piezoelectric vibrator 5 and the rotator 4 (see FIG. 1), the oscillating body 3 constitutes a cam follower with one or more cam follower contacts positioned on the cam follower to contact the cam profile (i.e. slanted surface of rotator 4 shown in FIG. 1) of the cam (i.e. rotator 4) and a transducer (i.e. piezoelectric vibrator 5) coupled to the cam follower.);
“wherein the computing device is configured to: determine an angular position of the transducer within the scan region based on the rotational position of the shaft detected by the encoder” (Claim 1); “the method comprising: determining an angular position of the transducer within the scan region based on the rotational position of the shaft detected by the encoder” (Claim 9); “the transducer configured to angulate through a scan region in response to the rotational motion generated by the motor that causes the cam to rotate and the cam follower to angulate back and forth about a pivot in response to an interface between the one or more cam follower contacts and the cam profile of the cam” (Claim 16); “wherein the controller is configured to: determine an angular position of the transducer within the scan region based on the rotational position of the shaft detected by the encoder” (Claim 17) (“In the above embodiment, the rotary encoder for detecting the position and angle of the oscillating body 3 and the rotating body 4 and the encoder using the non-contact laser are provided, and the piezoelectric vibrator 5 is provided” [0065]. As shown in FIG. 1, the swing shaft 2 (i.e. shaft) is included within the oscillating body 3 and the piezoelectric vibrator 5 (i.e. transducer) is attached to the oscillating body 3. Therefore, since the rotary encoder detects the position and angle of the oscillating body 3 and the rotating body 4, the swing shaft 2 is within the oscillating body 3, the piezoelectric vibrator 5 is attached to the oscillating body 3 and the encoder is included within the ultrasound system, the method carried out by the computing device (i.e. of the ultrasound system/device) is configured to determine an angular position of the transducer within the scan region based on the rotational position of the shaft detected by the encoder. Furthermore, as shown in FIG. 1, the oscillating body 3 rotates the piezoelectric vibrator 5 (see [0033] and [0045]), therefore, the transducer is configured to angulate through a scan region in response to the rotational motion generated by the motor that causes the cam to rotate and the cam follower to angulate back and forth about a pivot (i.e. about the swing shaft 2) in response to an interface between the one or more cam follower contacts (i.e. of oscillating body 3) and the cam profile (i.e. slanted surface) of the cam (i.e. rotator 4).);
“control(ling) generation of scan lines from the transducer based on a pulse firing pattern of scan lines to produce a predefined sequence of scan line densities across the scan region and the determined angular position of the transducer” (Claims 1, 9 and 17) (“Thus, the irradiation beam from the piezoelectric vibrator 5 attached to the oscillator 3 can scan the three-dimensional range to obtain ultrasonic information” [0033], “By the swinging of the oscillator 3, the ultrasonic beam emitted from the piezoelectric vibrator 5 is fan-shaped scanned in front of the tube 1 as shown in the figure, and an ultrasonic tomographic image can be obtained. The opening of the fan changes according to the swing angle” [0045] and “The position detection information is transmitted together with the ultrasonic wave information […] Further, it is a known technique that the diagnostic apparatus side can provide an ultrasonic tomographic image by providing a known signal circuit and control circuit for processing the ultrasonic reception signal and the position signal on the diagnostic device side” [0065]. In order for the ultrasonic reception signal to be processed into an ultrasonic tomographic image based on the ultrasound wave information (i.e. scan lines) obtained from the fan-shaped scan as shown in FIG. 1 and the position detection information detected by the rotary encoder, the computing device must have been configured to control generation of scan lines from the transducer based on a pulse firing pattern of scan lines to produce a predefined sequence of scan line densities (i.e. corresponding to the fan shape of FIG. 1) across the scan region and the determined angular position of the transducer.).
Regarding claims 4, 14 and 18, due to their dependence on claims 1, 9 and 17, these claims inherit the references disclosed therein. That being said, Fujitsu teaches “wherein one rotation of the shaft of the motor causes the transducer to angulate back and forth once through the scan region” (Claims 4, 14 and 18) (“FIG. 21 shows the flexible wire 8 shown in FIG. 2 [showing] the rotating device. The flexible wire 8 is coupled with the shaft 25 of the motor 9 by a coupling 24 and is rotated by the motor 9” [0006] and “When a conventional ultrasonic probe is used, as shown in FIG. 25, only one cross-sectional image of the ultrasonic probe rotating and scanning can be obtained. When observing the whole lipid, it is necessary to take a tomographic image while moving the ultrasonic probe back and forth as shown in FIG. 25” [0008] and “Further, as shown in FIG. 20 and 21, the scanning of the ultrasonic beam is performed by rotating the piezoelectric vibrator and the reflector for reflecting the ultrasonic beam via the wire by the torque of the motor outside the catheter” [0010]. In this case, in order for the piezoelectric vibrator 5 (i.e. the transducer) to angulate (i.e. rotate) back and forth over a predetermined radius (see [0012]) to perform a scan to take a tomographic image, the motor 9 must perform one rotation of the shaft (i.e. shaft 25). Thus, one rotation of the shaft of the motor causes the transducer to angulate back and forth once through the scan region.).  
Regarding claims 7 and 15, due to their dependence on claims 1 and 16, these claims inherit the references disclosed therein. That being said, Fujitsu teaches “wherein the mechanical drive system comprises: a cam rotatably coupled to the shaft of the motor, the cam comprising a cam profile defining a contour about a socket, the socket configured to receive a ball portion of a cam follower, one or more cam follower contacts positioned on the cam follower to contact the cam profile of the cam, wherein as the shaft of the motor rotates, the cam rotates causing the cam follower to angulate back and forth about a pivot in response to an interface between the one or more cam follower contacts and the cam profile of the cam” (Claim 7 and 15); and “the transducer is coupled to the cam follower” (Claim 15) (“FIG. 21 shows the flexible wire 8 shown in FIG. 2 [showing] the rotating device. The flexible wire 8 is coupled with the shaft 25 of the motor 9 by a coupling 24 and is rotated by the motor 9” [0006]; “In order to achieve the above object, the ultrasonic probe of the present invention is provided in a tube 1 […] swinging shaft 2, and supported by this swinging shaft 2, an oscillating body 3, a rotator 4 rotating the contactor at a predetermined radius, and a piezoelectric vibrator 5 attached to the oscillating body 3 and a rotating means 7 for rotating the rotating body 4” [0012] and “The oscillating body 3 oscillates around the oscillating shaft 2 by the oscillating force generated by the rotation of the rotating body 4 and the contact of the mating surfaces and is rotated by the rotating means 7” [0033] and “A flexible wire 8 is used as the rotating means 7 and the flexible wire 8 is rotated by a motor 9” [0022]. As shown in FIG. 1, the rotator 4 is configured to receive a portion of the oscillating body 3 which contains the swing shaft 2 (i.e. oscillating shaft) to cause it and the piezoelectric vibrator 5 to rotate. Since the rotator 4 is rotated by the rotating means 7 in connection with motor 9, the rotator 4 constitutes a cam rotatably coupled to the shaft of the motor, the cam comprising a cam profile defining a contour about a socket (i.e. the slanted mating surface of rotator 4), the socket configured to receive a ball portion of a cam follower (i.e. the oscillating body 3). 
Furthermore, since the oscillating body 3 is connected to the piezoelectric vibrator 5 (i.e. the transducer) and the rotator 4 (see FIG. 1), the oscillating body 3 constitutes a cam follower with one or more cam follower contacts (i.e. mating/engaging surface) positioned on the cam follower to contact the cam profile (i.e. slanted surface of rotator 4 shown in FIG. 1) of the cam (i.e. rotator 4) and the transducer is coupled to the cam follower (see FIG. 1). Additionally, since the flexible wire 8 is used as the rotating means 7 and is coupled to the motor 9 via the shaft 25 so that is rotates the rotator 4 and the oscillating body 3 along a predetermined radius (see FIG. 1, for example), as the shaft of the motor rotates, the cam (i.e. rotator 4) rotates causing the cam follower (i.e. oscillating body 3) to angulate back and for the about a pivot (see swing/oscillating shaft 2 in FIG. 1) in response to an interface (i.e. mating surface) between the one or more cam follower contacts and the cam profile of the cam.).
Regarding claims 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Fujitsu teaches “wherein the transducer is coupled to the cam follower” (“An oscillating body 3 having an engaging surface for receiving an oscillating force by a contactor rotating at a predetermined radius, and a piezoelectric vibrator 5 attached to the oscillating body 3” [0012]. As established previously, the piezoelectric vibrator 5 constitutes the transducer. Furthermore, as shown in FIG. 1 the piezoelectric vibrator 5 is attached to the oscillating body 3 (i.e. the cam follower. Therefore, the transducer is coupled to the cam follower.). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 5, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu JP H05237113 A “Fujitsu” as applied to claims 1, 4, 7-9, and 14-18 above, and further in view of Mai et al. US 20140180107 A1 “Mai”.
Regarding claims 2, 10 and 20, due to their dependence on claims 1, 9 and 16, these claims inherit the references disclosed therein. That being said, Fujitsu does not teach “wherein the predefined sequence of scan line densities across the scan region includes a greater scan line density in a central portion of the scan region that a region corresponding to at least one edge of the scan region” (Claims 2, 10, and 20).
Mai is within the same field of endeavor as the claimed invention because it relates to intravascular ultrasound imaging and to systems and methods to improve line density and image quality [Abstract].
Mai teaches “wherein the predefined sequence of scan line densities across the scan region includes a greater scan line density in a central portion of the scan region that a region corresponding to at least one edge of the scan region” (Claims 2, 10, and 20) (“The system can be operated to capture two scan lines of data for each trigger signal, thereby doubling scan line density compared to existing systems. Increased scan line density allows for operations that provide high quality, high-resolution images. For example, high density of adjacent scanlines can be averaged, which greatly improves the signal-to-noise ratio, and thus, the final resolution of the image” [0007], “The invention provides systems and methods by which intravascular imaging can be performed with high line density, varying frequencies of scan lines, and patterns of scan lines other than one scan line per rotary encode” [0026] and “In certain embodiments, doubling the line density halves the time between transmissions […] and allows scanning to about half the baseline depth, e.g. to about 15 to about 20 mm. However, doubling the scan line density can greatly improve image quality by increasing resolution, decreasing signal-to-noise ratio (SNR), or a combination thereof” [0049]. The central portion of the scan region represents a region which includes the region of interest, therefore, it is desirable to obtain an image with improved image quality and/or signal-to-noise ratio this scan region by increasing the scan line density. Thus, since the system can be operated to increase the scan line density (i.e. doubling the scan line density see [0007] and [0049]) and to vary the frequency of scan lines, the predefined sequence of scan line densities across the scan region includes a greater scan line density in a central portion of the scan region than a region corresponding to at least one edge of the scan region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound system, the method and ultrasound device of Fujitsu to include a greater scan line density in a central portion of the scan region than a region corresponding to at least one edge of the scan region through varying the frequency of scan lines and the line density as disclosed in Mai in order to obtain images with improved image quality (i.e. resolution) and improved signal-to-noise ratio [Mai: 0007, 0049]. Increasing the scan line density in a scan region is one of a finite number of techniques which can be used to improve the image quality of an image taken from said region with a reasonable expectation of success, therefore it would be obvious to try. Configuring the ultrasonic vibrator 5 of Fujitsu to include increasing the scan line density as disclosed in Mai would yield the predictable result of improving the image quality in the central portion of the scan region.
Regarding claims 3 and 11, due to their dependence on claims 1 and 9, these claims inherit the references disclosed therein. That being said, Fujitsu does not teach “wherein the scan lines generated by the transducer at or about edges of the scan region are generated at longer intervals than the scan lines generated in a central portion of the scan region without increasing or decreasing a speed of the rotational motion of the motor” (Claims 3 and 11).
Mai teaches “wherein the scan lines generated by the transducer at or about edges of the scan region are generated at longer intervals than the scan lines generated in a central portion of the scan region without increasing or decreasing a speed of the rotational motion of the motor” (Claims 3 and 11). (“The invention provides systems and methods by which intravascular imaging can be performed with high line density, varying frequencies of scan lines, and patterns of scan lines other than one scan line per rotary encode” [0026]. The edges of the scan region typically do not include the region of interest; therefore, it is not necessary for a high scan line density within the edges of the scan region. Thus, since the invention provides for intravascular imaging to be performed with varying frequencies of scan lines, and patterns of scan lines other than one scan line per rotary encode, the scan lines generated by the transducer at or about edges of the scan region are generated at longer intervals than the scan lines generated in a central portion of the scan region without increasing or decreasing a speed of the rotational motion of the motor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound system, and method of Fujitsu to include scan lines generated at longer intervals at or about edges of the scan region through varying the frequency of scan lines and the line density as disclosed in Mai in order to obtain images with improved image quality (i.e. resolution) and improved signal-to-noise ratio from only regions of interest (i.e. corresponding to a central portion of the scan region) [Mai: 0007, 0049]. The edges of a scan region typically do not include the region of interest, and therefore it is unnecessary to obtain a high quality image from that scan region. Furthermore, low quality images require less processing (i.e. less processing power) than higher quality images. Therefore, generating scan lines with longer intervals at or about edges of the scan region is one of a finite number of techniques to obtain images with lower quality and thereby conserve processing power. Configuring the ultrasonic vibrator 5 of Fujitsu to vary the scan line density as disclosed in Mai would yield the predictable result of conserving processing power by only performing high quality imaging (i.e. through a greater scan line density) in the central portion of the scan region. 
Regarding claims 5 and 12, due to their dependence on claims 1 and 9, these claims inherit the references disclosed therein. That being said, Fujitsu does not teach “wherein the predefined sequence of scan line densities across the scan region is uniform within a predefined tolerance” (Claim 5) or “wherein the predefined sequence of scan line densities across the scan region is uniform” (Claim 12).
Mai teaches “wherein the predefined sequence of scan line densities across the scan region is uniform within a predefined tolerance” (Claim 5) and “wherein the predefined sequence of scan line densities across the scan region is uniform” (Claim 12) (“In some embodiments, increasing the line density includes adjusting the scan depth. For example, if catheter 112 rotates 30 times per second, then each rotation requires (1/30) seconds or 0.0333 seconds. If transducer 114 transmits an ultrasonic pulse at a baseline frequency of 512 per each rotation, then the transmissions will be separated by a baseline period of 0.0333/512) seconds, or about 65 microseconds” [0049]. In this case, when the line density is increased and the transducer 114 transmits an ultrasonic pulse at a baseline frequency of 512 per each rotation such that the transmissions are separated by a baseline period of 65 microseconds (i.e. the transmissions of the scan lines are equally spaced apart in time), the predefined sequence of scan line densities across the scan region is uniform within a predefined tolerance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic system and the method of Fujitsu so as to include the predefined sequence of scan line densities across the scan region being uniform as disclosed in Mai in order to obtain images with improved image quality (i.e. increase resolution) and improved signal-to-noise ratio [Mai: 0007, 0049]. Increasing the line density (i.e. scan line density) such that the transducer transmits ultrasonic pulses that are equally spaced apart in time (i.e. separated by a baseline period of 65 microseconds, for example) is one of a finite number of techniques which can be used to increase image quality with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images with improved image quality.
Claim(s) 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu JP H05237113 A “Fujitsu” and Mai et al. US 20140180107 A1 “Mai” as applied to claims 2-3, 5, 10-12, and 20 above, and further in view of Iwazawa JP 2001321379 A “Iwazawa”.
Regarding claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, the combination of Fujitsu and Mai does not teach “wherein a speed of the rotational motion of the motor is maintained at a predefined speed” (Claim 6).
Iwazawa is within the same field of endeavor as the claimed invention because it discloses “a servo circuit for controlling a motor for the scan of an ultrasonic vibrator” [Abstract].
Iwazawa teaches “wherein a speed of the rotational motion of the motor is maintained at a predefined speed” (“The rotation of the motor 56 is detected by a rotary encoder 55, and an output signal generated from the detected rotation speed is supplied to the servo circuit 57 and a transmission timing circuit. The servo circuit 57 performs control for making the rotation speed of the motor 56 constant based on the rotation speed signal supplied from the rotary encoder 55” [Page 3, Para. 2, Lines 1-4] and “When the rotation of the motor 56 is slow or stopped, the rotary encoder 55 is slow or stopped, and based on an output signal from the rotary encoder 55, the servo circuit 57 drives the motor 56 at a predetermined rotational speed” [Page 3, Para.5, Lines 4-7]. Therefore, since the servo circuit controls the rotation speed of the motor 56 to be a constant speed based on the rotation speed signal supplied from the rotary encoder 55, the speed of the rotational motion of the motor is maintained at a predefined speed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Fujitsu and Mai so as to include the speed of the rotational motion of the motor being maintained at a predefined speed as disclosed in Iwazawa in order to more reliably control the rotation of the motor to prevent the capturing of erroneous ultrasonic data [Page 4, Para. 1-2]. In this case, the servo circuit 57 controls the rotation of the motor 56 to increase the rotation speed as the current supplied from the motor power supply 62 increases. Conversely, when the current supplied by the motor power supply 2 becomes higher than a predetermined value, the current detection switch 29 detects this abnormal current (i.e. motor abnormality) and causes the motor 5 to shut off to prevent erroneous recognition of ultrasonic diagnosis [Page 4, Para. 2]. Combining the prior art elements according to known techniques would yield the predictable result of controlling the rotation of the motor and consequently the ultrasonic vibrator, so that data is only collected when the motor is being normally driven at a constant (i.e. predetermined speed).   
Regarding claims 13 and 19, due to their dependence on claims 9 and 17, this claims inherit the references disclosed therein. That being said, Fujitsu does not teach “wherein a speed of the rotational motion of the motor is maintained at a predefined speed and a distribution of scan lines across an arc of the scan region is uniform within a predefined tolerance” (Claims 13 and 19).
Mai teaches “a distribution of scan lines across an arc of the scan region is uniform within a predefined tolerance” (“In some embodiments, increasing the line density includes adjusting the scan depth. For example, if catheter 112 rotates 30 times per second, then each rotation requires (1/30) seconds or 0.0333 seconds. If transducer 114 transmits an ultrasonic pulse at a baseline frequency of 512 per each rotation, then the transmissions will be separated by a baseline period of 0.0333/512) seconds, or about 65 microseconds” [0049]. In this case, when the line density is increased and the transducer 114 transmits an ultrasonic pulse at a baseline frequency of 512 per each rotation such that the transmissions are separated by a baseline period of 65 microseconds (i.e. the transmissions of the scan lines are equally spaced apart in time), the distribution of scan lines across an arc of the scan region is uniform within a predefined tolerance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic system and the method of Fujitsu so as to include the predefined sequence of scan line densities across the scan region being uniform as disclosed in Mai in order to obtain images with improved image quality (i.e. increase resolution) and improved signal-to-noise ratio [Mai: 0007, 0049]. Increasing the line density (i.e. scan line density) such that the transducer transmits ultrasonic pulses that are equally spaced apart in time (i.e. separated by a baseline period of 65 microseconds, for example) is one of a finite number of techniques which can be used to increase image quality with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images with improved image quality.
The combination of Fujitsu and Mai does not teach “wherein a speed of the rotational motion of the motor is maintained at a predefined speed”.
Iwazawa teaches “wherein a speed of the rotational motion of the motor is maintained at a predefined speed” (“The rotation of the motor 56 is detected by a rotary encoder 55, and an output signal generated from the detected rotation speed is supplied to the servo circuit 57 and a transmission timing circuit. The servo circuit 57 performs control for making the rotation speed of the motor 56 constant based on the rotation speed signal supplied from the rotary encoder 55” [Page 3, Para. 2, Lines 1-4] and “When the rotation of the motor 56 is slow or stopped, the rotary encoder 55 is slow or stopped, and based on an output signal from the rotary encoder 55, the servo circuit 57 drives the motor 56 at a predetermined rotational speed” [Page 3, Para.5, Lines 4-7]. Therefore, since the servo circuit controls the rotation speed of the motor 56 to be a constant speed based on the rotation speed signal supplied from the rotary encoder 55, the speed of the rotational motion of the motor is maintained at a predefined speed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Fujitsu and Mai so as to include the speed of the rotational motion of the motor being maintained at a predefined speed as disclosed in Iwazawa in order to more reliably control the rotation of the motor to prevent the capturing of erroneous ultrasonic data [Page 4, Para. 1-2]. In this case, the servo circuit 57 controls the rotation of the motor 56 to increase the rotation speed as the current supplied from the motor power supply 62 increases. Conversely, when the current supplied by the motor power supply 2 becomes higher than a predetermined value, the current detection switch 29 detects this abnormal current (i.e. motor abnormality) and causes the motor 5 to shut off to prevent erroneous recognition of ultrasonic diagnosis [Page 4, Para. 2]. Combining the prior art elements according to known techniques would yield the predictable result of controlling the rotation of the motor and consequently the ultrasonic vibrator, so that data is only collected when the motor is being normally driven at a constant (i.e. predetermined speed).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793